Buchanan, J.
This is an action of boundary.
The line of division of the properties of plaintiff and defendants, being the north line of township 4 south, range 9 east, in the south-eastern district of the State of Louisiana, west of the Mississippi river, was run by a surveyor under an order of court, and with the consent of both parties.
The defendants opposed the report of said surveyor, principally on the ground, that it gave the preference to a later survey of the officers of the surveying department of the land office of the United States, over a more ancient survey of that department.
We do not find this objection sustained by the evidence.
The appellee, in an answer to the appeal, prays an amendment of the judgment of the court below, which divides the costs equally between the parties. He asks us to throw all the costs upon defendants; and relies upon the cases of Andrews v. Knox, 10th An. 604, and Lawes v. Watson, 12th An. 216.
In the cases cited, the defendants were condemned to pay the costs, because they had refused to settle their boundaries amicably, and had forced thereby their neighbors to institute suit. We find no proof in this record of a demand on one side and refusal on the other to settle the boundary amicably.
The authorities quoted are not applicable.
Judgment of the District Court affirmed; the costs of the lower court to be borne one half by plaintiff and one half by defendants, those of appeal to be paid by the appellants, Raymond Pelanne and Pierre Pelanne.